DETAILED ACTION
Applicant’s 02/24/2022 response to the previous 11/26/2021 Office action has been considered and entered.

This is the Second Final Office Action on the Merits during examination and is directed towards claims 1-14, 16-17 and 21-24 as amended and/or filed on 02/24/2022.

In Applicant’s 03/19/2020 response to the previous 02/21/2020 Requirement for Election/Restriction, Non-elected claims 2-3, 7-9, 12-13, 15 and 18-20 were withdrawn.

In Applicant’s 09/23/2020 response to the previous 06/24/2020 Office Action claims 15 and 18-20 were cancelled.

Accordingly claims 1, 4-6, 10, 11, 14, 16, 17 and 21-24 having been examined on the merits as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 21 July 2017 (20170721).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Application number 201710600741.7 filed on 21 July 2017 (20170721) in CHINA.

Response to Amendments/Arguments
Applicant’s 02/24/2022 amendments to the independent claims and arguments in support thereof with respect to the rejections of the claims as set forth in said previous 11/26/2021 Office action have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejections are made as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the 02/24/2022 response Applicant amended Claim 1 to recite inter alia the limitation " when the verification succeeds".  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes the Examiner has construed the claim to read the additional limitation indicated in bold capital letters “verifying” such that the claim is understood to read  “…in response to receiving the vehicle arriving indication, VERIFICATION OF vehicle identification information of the vehicle by using at least one of a plurality of modes; when the verification succeeds…”.

Those claims not cited above are rejected for depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6, 10, 11, 14, 16 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150379468 A1 to Harvey; Thomas Danaher in view of US 20100265068 A1 to Brackmann; Rogers F. et al. (Brackmann) in view of US 20150356481 A1 to Mains; Ronald H. further in view of US-20080252417-A1 to Thomas; Patrick et al. (Thomas) and finally in view of the MPEP section 2144.04. [R-10.2019] VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS.

Regarding claims 1, 10 and 14 Harvey teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    824
    737
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    796
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    418
    522
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    760
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    865
    600
    media_image5.png
    Greyscale

and associated descriptive texts a method of implementing vehicle automatic loading and unloading, comprising: 
controlling, by a vehicle controller, a vehicle to drive automatically and stop at a loading and unloading position “. In some embodiments the primary delivery vehicle is autonomous and carries no human personnel”  in paragraphs;
“[0092] This embodiment as described in this section with a delivery van as commonly used by delivery services, 

[0094] In the specific version of the embodiment pictured in the figure, the final delivery points are located at various locations associated with detached houses called out by the delivery addresses. In some embodiments the primary delivery vehicle is autonomous and carries no human personnel,

[0112] A shipping party 100 tenders a parcel to the shipping service. Information 101, referred to as a shipping address, that defines directly or indirectly at least a terminus for the first delivery segment for the parcel is also transferred to the shipping service. This information in some cases is limited to identifying a transfer point where the responsibility for further directing the delivery is taken over by a location controller for the transfer point, a delivery recipient or a party representing management of downstream locations. In other cases information can be included that defines part of the path of the final delivery segment, part of the access information to pass along that path or part of the final delivery point location or address. This information would be supplemented as described below to complete the information needed for the final delivery segment.

[0113] The delivery service 102 transfers 105 necessary delivery address information as well as other information known the delivery service to the data to be used to manage the first delivery segment 106. Additional information 104 can be added from third party sources 103. The required information to guide the first delivery segment may be held in a variety of places, it may be provided to a database associated with or carried with the first delivery vehicle. To list only a few of the many ways that this information may be used in various cases and embodiments, where the first delivery vehicle has a driver the information may be an address on a clipboard carried by the driver or the driver may have a display showing that information in the vehicle, where the first delivery vehicle is autonomous the information may be held in a data store of that vehicle or it may be delivered as needed from a central data store over a communication link.

[0114] At the transfer point (for example 29 of FIG. 1) a portion of the first delivery segment information 106 may be transferred 107 into the final delivery segment information 112. Additional information may again be transferred 104 from third party sources 103.”;

receiving, by a loading and unloading control apparatus corresponding to the loading and unloading position 29, a vehicle 20/21/45 arriving indication comprising: 
a number of the loading and unloading position 24/25 in fig. 1 and loading dock 40 in fig. 2 and paras:
“[0084] The secondary delivery vehicle must operate over a path sufficiently defined to allow autonomous operation from the transfer point to the final delivery point. Part of the information to define that path may already be known to the shipping service or stored in the controlling devices for the secondary delivery vehicle. Another part of the information may be available from public or at least widely available sources. But, critical parts of the information often come from the parties controlling the final delivery segment or the final delivery point.
[0085] The path defining information is used in combination with other information to compute a path for the autonomous vehicle. This can be done by a processor on the secondary delivery vehicle but can also be done by a central server or a third party controlled process. The computed path can be calculated at the beginning of the traverse of the secondary delivery segment and followed thereafter or can be updated during the movement of the secondary delivery vehicle.“; and 

an indication that the vehicle has stopped at the loading and unloading position in paras:
“[0087] In addition to having to navigate across the final delivery segment the secondary delivery vehicle will often have to pass various barriers to reach the final delivery point. Most of these will represent a form of security such as checkpoints, locked gates, locked doors or other forms of intentional denial of passage. Some barriers will be for other purposes and may take forms such as calling for elevators, lowering drawbridges, coordinating with other traffic or other practical or physical requirements. 

[0088] The delivery recipient and the location controller can transfer information that allows the secondary delivery vehicle to pass the restriction. This information can be provided by electronic means, postings to be read by the vehicle which may be encrypted or embedded in a physical token which is given to or attached to the vehicle while executing the final delivery segment.

[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read “Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point.”;

	Wherein it is understood that as set forth in figures 1 and 2 the primary delivery vehicle has stopped at the load/unloading position and must “indicate” to the secondary delivery vehicles that is it time to unload their respective packages and the email connotes another indication that the vehicle has stopped and unloaded the package at the unload position 24 in fig. 1, 

obtaining, by a loading and unloading control apparatus corresponding to the loading and unloading position, vehicle identification information of the vehicle, i.e. identification of the primary/secondary vehicle in paras;
“[0088] The delivery recipient and the location controller can transfer information that allows the secondary delivery vehicle to pass the restriction. This information can be provided by electronic means, postings to be read by the vehicle which may be encrypted or embedded in a physical token which is given to or attached to the vehicle while executing the final delivery segment.  

[0093] Referring to FIG. 1, a primary delivery vehicle 20 has left a depot 22 with a cargo of secondary delivery vehicles 21 and parcels to be delivered. It has traveled on public roads stopping at the curb 27 of a public road 28 to create a transfer point 29 by lowering a ramp to launch secondary vehicles 21 bearing parcels.”
 
verifying the vehicle identification information and controlling a loading and unloading machine to load and unload when the verification succeeds in paragraphs;
“[0087] In addition to having to navigate across the final delivery segment the secondary delivery vehicle will often have to pass various barriers to reach the final delivery point. Most of these will represent a form of security such as checkpoints, locked gates, locked doors or other forms of intentional denial of passage. Some barriers will be for other purposes and may take forms such as calling for elevators, lowering drawbridges, coordinating with other traffic or other practical or physical requirements. 

 [0089] The information to pass restrictions may be in a very limited security form such as a printing with infrared ink on a posted sign which can be read by the machine to transfer a very low security passcode. Or it may take a much higher security form such as an encrypted passcode which can only be decrypted by the secondary delivery vehicle and is only good for the one visit.”
 
sending a loading and unloading completion indication to the vehicle controller after the loading and unloading is completed in para:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read "Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point. 
[0096] another secondary delivery vehicle 30 bears a parcel for the another house associated with another final delivery point 25. The vehicle reads with its sensors a sign 26 with a different message such as "deliver parcel number xxxx to rear door accessed by sidewalk on left." That secondary delivery vehicle is shown heading down the walkway to the rear door 25. Two additional secondary delivery vehicles are shown one coming off the ramp at the rear of the primary delivery vehicle 20 after receiving a parcel. ”; and 


controlling, by the vehicle controller, the vehicle to leave the loading and unloading position when receiving the loading and unloading completion indication in paragraphs;
“[0027] the parcel is tendered to the delivery service which transports it to a location, here called a depot, from which it will be delivered to a final delivery point. In general, the depot will receive parcels from multiple shipping parties and consolidate deliveries which can be made from a common transfer point. 
[0031] In other variations of this embodiment or in other embodiments, the secondary delivery vehicle may be stationed at the transfer point or may come to the transfer point by some other means for vehicle delivery. The transfer point itself may be a form of depot where secondary delivery vehicles wait for parcels to be delivered. In many embodiments, there are multiple secondary delivery vehicles which handle multiple parcels from the same primary delivery vehicle which can thereby do its part of the delivery of multiple parcels in a single trip from the depot to the transfer point.
[0092] This embodiment as described in this section with a delivery van as commonly used by delivery services, a driver to handle exceptions and final delivery information delivered by two dimensional barcodes read by a video sensor on the autonomous secondary delivery vehicle is the current preferred embodiment. 
[0093] Referring to FIG. 1, a primary delivery vehicle 20 has left a depot 22 with a cargo of secondary delivery vehicles 21 and parcels to be delivered. It has traveled on public roads stopping at the curb 27 of a public road 28 to create a transfer point 29 by lowering a ramp to launch secondary vehicles 21 bearing parcels. 
[0097] The secondary delivery vehicles in this description are carried by the primary or first delivery vehicle, unloaded and made available for the final segment of the delivery. The parcels may be loaded on the secondary delivery vehicles at the transfer point or they may be preloaded on the secondary delivery vehicles, in which case the transfer point and beginning of the final delivery segment is the point where the secondary delivery vehicles are unloaded from the first vehicle.
[0117] Referring to FIG. 7, a diagram of the handling of Parcels in a situation where presorting of parcels allows multiple parcels to be transported and handled. Two parcels 120 for delivery in a limited area are shown they are distinguished in the figure by rounded corners. An additional two parcels 121 are for another area. The parcels are transferred by their shipping parties to a central depot 22 run by a delivery service and sorted by their destination areas. The parcels 120 are determined to be in area can be accessed from a common transfer point 29 (see also FIG. 1 to follow the parcels) and are placed in the same first vehicle 20. At the transfer point 23 the parcels are placed in two separate autonomous secondary delivery vehicles 21, 30 and are delivered to separate final delivery points 24, 25. Another set of parcels for delivery in another limited area are shown as 122. They will be delivered with another first vehicle, pair of secondary delivery vehicles and a different transfer point.”.

In re Shepard, 138 USPQ 148 (CCPA 1963)
In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

In re Conrad, 169 USPQ 170 (CCPA 1971)
The test for obviousness under U.S.C. 103 is not the express suggestion of the claimed invention in any or all of the references but what the references taken collectively would suggest 

While it is considered that Harvey teaches verifying vehicle identification information and controlling a loading and unloading when the verification succeeds as explained above, if Applicant is of the opinion that Harvey does not verify the primary vehicle prior to load or unload, then resort may be had Brackmann to show a smart mobile container is known in the art and that it was known to verify vehicle identification information and control loading and unloading when the verification succeeds in for example, the figures reproduced immediately below:

    PNG
    media_image6.png
    581
    825
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    589
    756
    media_image7.png
    Greyscale

and associated descriptive texts including for example, the ABSTRACT:
“An evidence chain of custody system that is application-specific auditable and trackable secure smart mobile containers (SMC) for securely storing evidence items that are collected at crime scenes and search locations pursuant to subpoenas or warrants. Each SMC includes a electronics package that can read RF tags applied to evidence bags or totes placed in the SMC or for oversized items, associated with the event or scene, that are tagged with active RF tags. The electronics package also includes condition sensors and an RF transmitter module to permit remote reporting and monitoring of GPS/RSSI location and condition. The SMC includes an electronic lock that provides access security and an audit trail of all opening, closing, and other events.” And paragraphs:
“[0002] The present invention is directed to a system and method for securely maintaining and verifiably tracking evidence for at least preserving the chain of custody of such evidence, for proper usability of such evidence in any forum in which such evidence may be needed. More specifically, the present invention is directed to a system and method in which a smart mobile container (SMC) is used to hold and track such evidence for securely maintaining and verifiably tracking this evidence for at least preserving chain of custody of such evidence.’’ 
[0011] The tracking is by RF cell tower via IPSec to client or service VPN or Frame Relay with APN, Client and/or Network initiated, extended PDP contact or SMS push to wake-up monitoring applications in the SMC, and includes GPRS/EDGE data transport and encryption. In addition, a GPS locator device is included in the SMC, which can also use RSSI locating techniques when no GPS fix is available. As mentioned, when GPS is not available, the RSSI information can be used to determine the distance from a cell tower to the SMC. Specifically, using RSSI information from three (3) cell towers, with a triangulation algorithm, this RSSI information can be used to specifically calculate the location of the SMC, which can then be converted to a coordinate system, such as latitude longitude, a mapping system, and/or some other translated information that can be used to understand and determine the exact location of the SMC. In one embodiment, can evidence item can be directly tagged or the evidence item can be placed in an evidence item bag or other sub container and loaded into/unloaded from the SMC, and tracked during existence inventory within the SMC. An RFID tag reader within the SMC reads the tags associated which each evidence item during unload, during load and while in inventory via an encrypted RF tag communication, such as for example using encrypted HF and/or UHF RFID tags (such as HF tags at 13.56 MHz or UHF tags at 915 MHz), for tracking evidence items stored in the SMC, and/or encrypted active RF tag communication (such as within the 433 MHz to 6 GHz range) for external evidence items that may be too large to fit within the SMC, which are associated with the other items (with 433 MHz or 2.4 to 5 GHz range being preferred for the active tags). 
[0016] In the present system, a single SMC, being wheeled, may be programmed at the law enforcement facility, taken to a crime scene, loaded with the bagged evidence as the scene is processed by the evidence technicians, then closed, electronically locked, wheeled back to van or truck and returned to the evidence storage location. Each bag has an appropriate RFID tag with a unique serial number. The tag ID is encrypted, and the identification can include unique indicia, such as law enforcement agency ID, case ID, date, location, responding personnel and the like. For evidence in bags placed in the SMC container, the bag RFID is preferred to be a passive tag, such as an HF tag.
[0023] In a preferred embodiment, each SMC is loaded with on the order of 4-8 totes, which are closable trays having side walls and lids for containing evidence items. Each tote is uniquely identified, using an addressable active 433 MHz or 2-6 GHz RF tag. As the totes are placed into the SMC the reader of the electronics package detects (over a range of 20-50' depending on antenna configuration, length and location) each tote, and records to memory the load or unload event. The same occurs for the HF or UHF tagged evidence bag items or totes; however, that is a short range read, on the order of 1-2', again depending on the antenna configuration. Together the passive HF or UHF, or active RF tag reader is able to provide a load/unload log; in short, it provides an inventory log. Paired with the location data, and the key identification and authorization data and time, a complete picture of the who, when, where and what is recorded and relayed via the RF virtual private network in essentially real time to law enforcement personnel, tracking control authorities and the like, as appropriate.
[0039] The present evidence integrity system provides a unique identifier for each SMC, evidence bag, tote and associated evidence item that is RF tagged, in the field that is radioed to home base when the SMC is first put in use. Each SMC is pre-configured at home base (e.g., evidence department of law enforcement facility, or the like), or in the field, e.g., at the crime scene itself. As described above, the RF Zigbee/Bluetooth-type protocol reader reads the passive 1-IF or the active RF tags on evidence bags, totes or/and individual oversized evidence items as they are tagged and loaded in the SMC and provides a load (and later, and unload) inventory that is mapped to the location, time, and authorized key that opened (and then closed) the SMC; photos of the individual placing the evidence bags in the SMC are also taken and recorded.”.

Accordingly, the prior art references teach all of the claimed elements.
The combination of the known elements is achieved by a known method of verifying vehicle identification information and controlling a loading and unloading when a verification succeeds. 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, evidence would be safely delivered to the police station. 
Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Brackmann to the prior art of Harvey as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

The combination of Harvey and Brackman above does not appear to expressly disclose the limitations:
wherein a vehicle identification information list is prestored in the loading and unloading control apparatus, and 
wherein when the vehicle identification information matches the vehicle identification information list, the verification succeeds, and 
when the vehicle identification information does not match the vehicle identification information list, the loading and unloading control apparatus sends the vehicle identification information to a remote server for verification,
and using a plurality of modes to verify the vehicle information, wherein the plurality of modes includes: 
a first mode in which the loading and unloading control apparatus receives the vehicle identification information from the vehicle controller; 
a second mode in which the loading and unloading control apparatus compares features extracted from an image of the vehicle with features corresponding to present vehicle identification information; and 
a third mode in which the loading and unloading control apparatus scans a two- dimensional code on the vehicle.

Harvey does expressly teach a vehicle using a video camera to scan/read two-dimensional barcodes in para:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read “Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point.”

Mains teaches in for example, the figures below:

    PNG
    media_image8.png
    751
    484
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    660
    460
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    683
    432
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    589
    872
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    585
    866
    media_image12.png
    Greyscale


And associated descriptive texts in for example paragraphs:
“[0037] User apparatus (10) may be configured with various additional embodiments such as a card reader (37), a networking peripheral (45), a pager holder and/or distributor (35), camera (25), optical scanner and/or DOT (Department of Transportation) reader. These features may be linked to user interface (20) via the computer (15) either directly via the computer's processor (201) or through a peripheral controller (250), e.g. serial or USB controller, depending on the nature of the given attachment. In some embodiments, DOT reader may be installed separate from user apparatus (10) in a location near user apparatus (10). In this embodiment, DOT reader may be either physically or wirelessly connected to user apparatus (10). Apparatus (10) may initiate the operation of the DOT reader, which may then work in conjunction with the adjacent user apparatus (10) to verify the identity of the driver. In other embodiments, DOT reader may be installed in a remote/specifically designated location separate and independently from user apparatus (10). In this embodiment, the DOT reader may be used to verify identity of the driver independently/separately from a user apparatus (10). DOT reader is configured to obtain a machine readable DOT number from a (preferably high resolution) image of the side of a vehicle, and upload the DOT number into a driver database. Once in the database, the DOT number may be used to verify the identity of a driver of the vehicle by obtaining matching identification information of the driver, including company information, from the database. The image may be captured using any commercially available camera. DOT reader may be operated via customized algorithms configured to extract the DOT number from the image.” 
“[0047] According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55). When a call is initiated from user apparatus (10), a popup message plays a ringing sound and displays the name of the location that the call is coming from. The call may be displayed on multiple administrator apparatuses (55). Once an administrator (410) clicks “accept call”, the call notification disappears and the administrator (410) is connected to the driver located at a user interface (10). Driver and administrator (410) may communicate via camera, text and/or speakers. Administrator (410) answers questions the driver has and enters in relevant information, e.g. truck and trailer number, driver identifying information, scale in/weight documentation, carrier safety certification, etc., into administrator apparatus (55). Information received at the user apparatus (10) may be used to ensure the driver and/or load are authorized, and provide an authorized driver release with relevant instructions. If there is a problem, e.g., improper load, improper load weight, revoked driver's license, etc., the driver can be flagged and automatically reported by the system to the appropriate authority. The inputted information is either stored in computer (405) or via the network connection to other system components such as the loading/unloading facility (64) and/or computer (15) of user apparatus (10). In certain embodiments, some or all of the information from a driver is gathered at user interface (50) and automatically sent to administrator apparatus (55) and the driver interfaces with an automated administrative computer system. “(Emphasis added)

Mains clearly teaches in for example, Figures 8 which shows server 60 and figures 9 and 10 which shows the FASTCHECK DOT reader automatically scans the truck DOT# and validates the driver and trucking company in paras:
“[0047] According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55). When a call is initiated from user apparatus (10), a popup message plays a ringing sound and displays the name of the location that the call is coming from. The call may be displayed on multiple administrator apparatuses (55). Once an administrator (410) clicks “accept call”, the call notification disappears and the administrator (410) is connected to the driver located at a user interface (10). Driver and administrator (410) may communicate via camera, text and/or speakers. Administrator (410) answers questions the driver has and enters in relevant information, e.g. truck and trailer number, driver identifying information, scale in/weight documentation, carrier safety certification, etc., into administrator apparatus (55). Information received at the user apparatus (10) may be used to ensure the driver and/or load are authorized, and provide an authorized driver release with relevant instructions. If there is a problem, e.g., improper load, improper load weight, revoked driver's license, etc., the driver can be flagged and automatically reported by the system to the appropriate authority. The inputted information is either stored in computer (405) or via the network connection to other system components such as the loading/unloading facility (64) and/or computer (15) of user apparatus (10). In certain embodiments, some or all of the information from a driver is gathered at user interface (50) and automatically sent to administrator apparatus (55) and the driver interfaces with an automated administrative computer system. 


[0050] Embodiments of the present invention provide for utilization of multiple user apparatuses (10) and/or multiple administrator apparatuses (55). As shown in FIG. 8, six user apparatuses (10) are connected to the Internet and communicate with server (60). Four administrator apparatuses (55) are connected to the Internet and in communication with server (60). Additionally loading/unloading facility (64) is connected to the Internet and in communication with server (60). In embodiments of the present invention, other suitable networks may be used with or without a server (60).


[0052] Server (60) may serve to further aid in the coordination of delivery/pick-up arrival at a loading/unloading facility (64) by automating elements of the system. Examples of the interaction of server (60), user apparatuses (10), administrator apparatuses (55) and/or loading/unloading facility (64) can be seen in FIG. 8.


[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule. If no dock is available, the dispatch agent provides the driver/user with an appropriate appointment time, and then pages the driver/user an hour prior to the new appointment time. If a dock is available, the dispatch agent notifies the driver/user and warehouse personnel regarding the particular dock and/or dock number to perform the loading/unloading. The system is then used to print relevant documents, including shipping documents, for the driver/user to take to the dock. The driver/user then proceeds to the dock for loading/unloading.


[0058] Referring to FIG. 10, an automated freight delivery/pick-up system is described. This automated system may provide for the same steps as disclosed herein for systems using a dispatch agent, however, the system may be fully automated such that a dispatch agent is not required. Alternatively, a system may be provided that is partially automated and uses a dispatch agent as needed.” (Emphasis added).   

wherein a vehicle identification information list is prestored in the loading and unloading control apparatus, (in Fig. 3 memory 205 and Figure 9 wherein “Fastcheck DOT reader automatically scans truck DOT#” connotes the vehicle identification and Fastcheck validates driver and trucking company based on DOT#” and the decision YES/NO in the “Valid company driver” diamond connotes the prestored list because the kiosk is checking the validity of the driver itself which requires having already prestored a list of valid company drivers to compare the current driver to determined validity) and 
wherein when the vehicle identification information matches the vehicle identification information list, the verification succeeds in Figures 9 and 10, i.e. the “YES/NO” diamond decision box “Valid (company) driver?” following the “YES” decision as explained in paras [0057-58]:
“The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver…  If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule.

…the system may be fully automated such that a dispatch agent is not required. ”, and 

when the vehicle identification information does not match the vehicle identification information list, the loading and unloading control apparatus sends the vehicle identification information to a remote server for verification in Fig. 9 and 10 ”Valid company driver?” “NO” decision and notifying the dispatching agent connotes sending the information to a remote server “to resolve the matter accordingly” in paras:
“[0050] Embodiments of the present invention provide for utilization of multiple user apparatuses (10) and/or multiple administrator apparatuses (55). As shown in FIG. 8, six user apparatuses (10) are connected to the Internet and communicate with server (60).“

[0057] “ The dispatch agent then works with the user/driver to resolve the matter accordingly”.

a plurality of modes to verify a vehicles information, wherein the plurality of modes includes: 
a first mode in which the loading and unloading control apparatus receives the vehicle identification information from a vehicle controller i.e. either the driver or the RFID in the TWIC card in paras [0047] and [0065] below:
“According to certain embodiments of the present invention, a driver approaches a user apparatus (10) and commences a video call with an administrator apparatus (55).” And 


“[0065] In other embodiments, Model II user apparatus (12) may be implemented in place of or in conjunction with user apparatus (10) and/or Model I user apparatus (11) in various embodiments of the present invention described herein. Model II user apparatus (12) includes a reader (100) for reading a TWIC card and configured to act as a separate identification mechanism for user/driver. As shown in FIG. 15, reader (100) is installed on the front of the apparatus (12). However, reader (100) may be placed on any other location on the user apparatus (12). A kiosk apparatus having a TWIC card reader for reading a passenger's TWIC card is disclosed in U.S. Pub. No. 2013/0226632, which is incorporated herein by reference. A TWIC card may be read in different ways. First, TWIC card may contain a passive RFID chip that contains information (including fingerprint information) about the TWIC card and driver/user. Reader (100) may be an RFID reader configured to pull this information/data via a wireless Near Field Communication (NFC) connection. Second, reader (100) may be a contact-based smart card reader which, like the RFID based chip, contains information about the TWIC card and driver/user. Reader (100) can validate and authenticate the TWIC card and verify the identity of a driver using the card at any designated access control points, ensuring that only those who are intended to have privileged access are able to enter secure facilities.”; 


a second mode in which the loading and unloading control apparatus compares features extracted from an image of the vehicle with features corresponding to present vehicle identification information in para [0037]:
 “. The image may be captured using any commercially available camera. DOT reader may be operated via customized algorithms configured to extract the DOT number from the image.”; and 

a third mode in which the loading and unloading control apparatus scans a two- dimensional code on the vehicle in para:
“[0010] The apparatus may have a pager system, the pager system including a pager in communication with the administrator apparatus. The apparatus may have a camera system in communication with the administrator apparatus. The apparatus may have at least one of an optical scanner and a DOT reader. The apparatus may further include a card reader configured to identify the driver of the vehicle. The user apparatus may verify driver security information and authorizes the driver for delivery at the facility. The card reader may be a magnetic stripe reader or TWIC card reader. The apparatus may have a VoIP intercom system configured for the delivery of audio and multimedia sessions over IP networks. The apparatus may further include a printer located within the apparatus, the printer configured to print relevant documents. The printer may be at least one of a badge printer and a printer configured to print on 8½″×11″ paper. The apparatus may have a barcode scanner, the barcode scanner configured to read 1D or 2D barcodes on documents containing identifying information.
[0072] The system using the Model I or Model II user apparatuses (11, 12) includes the following steps. A driver/user arrives at a location of a Model I or Model II user apparatus (11, 12) for check-in. If the user apparatus is a Model I user apparatus (11), the driver/user attempts to authenticate his/her identification information with his/her driver's license and/or other similar identification via the card reader (magnetic stripe) (37) or barcode scanner (barcode) (38). If the user apparatus is a Model II user apparatus (12), the driver/user attempts authentication with his/her TWIC card via the TWIC card reader (fingerprint and chip on card) (100). The system then authenticates the driver/user and his/her trucking company based on the driver's identifying information and determines whether the user/driver is a valid company driver. In some embodiments, DOT reader located on the apparatuses (11, 12) or in a separate location from apparatuses (11, 12) may obtain and use a DOT number on the driver's vehicle to verify the driver's identifying information. If not valid, the driver/user initiates a call with a facility using the apparatus (11, 12). The call may be a teleconference or multimedia call. The facility then makes an additional determination as to whether the driver/user's information can be authenticated. If not, the driver/user leaves the premises.”.

Accordingly, the prior art references teach all of the claimed elements were known elements.

The combination of the known elements is achieved by a known method of different modes of verifying vehicle identification information and controlling a loading and unloading when a verification succeeds or is denied as set forth in Main para:
“[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule. If no dock is available, the dispatch agent provides the driver/user with an appropriate appointment time, and then pages the driver/user an hour prior to the new appointment time. If a dock is available, the dispatch agent notifies the driver/user and warehouse personnel regarding the particular dock and/or dock number to perform the loading/unloading. The system is then used to print relevant documents, including shipping documents, for the driver/user to take to the dock. The driver/user then proceeds to the dock for loading/unloading.”. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the load/unload event would only occur after validating the vehicle information. 

Therefore, the results would have been predictable to one of ordinary skill in the art because the method of validation taught by Mains is a functional equivalent of the authorization taught by Harvey.
Per the following case law In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious


Accordingly, based on the above findings, it would have been obvious to one of ordinary skill in the art to substitute one equivalent validation technique for another and provide the teachings of Mains to the prior art combination of Harvey and Brackmann as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” and the obvious substitution of one equivalent technique of verification for another.

As explained above, it is the teachings of the combination of references above that are relied upon to teach and render obvious and are considered as teaching the newly added limitations indicated by the bold letters below, inter alia a method and system of implementing vehicle automatic loading and unloading, comprising: controlling, by a vehicle controller, a vehicle to drive automatically and stop at a loading and unloading position as taught by Harvey; receiving, by a loading and unloading control apparatus corresponding to the loading and unloading position, a vehicle arriving indication comprising: a number of the loading and unloading position; and an indication that the vehicle has stopped at the loading and unloading position is considered taught by Harvey and Brackmann with regard to the final delivery location and also taught by Mains paras:
[0007] “The administrator apparatus may relay to the user apparatus at least one of an assigned loading dock, a loading dock current usage graphic, a pick-up/drop-off time, and an authorized driver release. “ and 
“[0008] The system may have a pager system in communication with the driver and the administrator apparatus. The user apparatus may be at least one of a kiosk and a wall mounted display. The user apparatus may include at least one of a card reader, an optical scanner, and a DOT reader. The system may further have an administrator. The administrator may interface with the administrator apparatus, the user apparatus, and the facility, and coordinates the arrival of the vehicle at the facility. The facility may include a sensor to detect the presence of the vehicle at a loading dock located at the facility. The sensor may be in communication with the administrator apparatus. The system may further have a DOT reader used to obtain a machine readable DOT number from an image on the vehicle and pull identifying information of the driver from the DOT number.

[0048] Administrative apparatus (55) and/or user apparatus (10) may be in communication with loading/unloading facility (64) and query available docks. Sensors may be provided at each loading/unloading dock of loading/unloading facility (64) and in communication with administrative apparatus (55) and/or user apparatus (10) as to availability. Alternatively, personnel at loading/unloading facility (64) may be in communication with administrator apparatuses (55) and/or administrators (410). If an available dock is located, information is displayed to administrator (410) at administrator apparatus (55) and/or forwarded to the user apparatus (10). Administrator (410) may then, through the video connection or other communication devices, communicate with the user apparatus (10) and instruct the driver to proceed to the appropriate loading dock.”;

obtaining, by the loading and unloading control apparatus corresponding to the loading and unloading position, in response to receiving the vehicle arriving indication, VERIFICATION OF vehicle identification information of the vehicle by using at least one of a plurality of modes as taught by Mains; when the verification succeeds: verifying, by the loading and unloading control apparatus corresponding to the loading and unloading position, the vehicle identification information, and 
controlling, by the loading and unloading control apparatus corresponding to the loading and unloading position a loading and unloading machine to load and unload,” as taught by the combination of Harvey, Brackmann and Mains above.

While it is considered the prior art combination of Harvey, Brackmann and Mains above teaches the invention substantially as claimed and explained above, if Applicant is of the opinion that the combination does not appear to expressly disclose the newly added limitations indicated by the bold letters, “A method of implementing vehicle automatic loading and unloading, comprising: controlling, by a vehicle controller, a vehicle to drive automatically and stop at a loading and unloading position; receiving, by a loading and unloading control apparatus corresponding to the loading and unloading position, a vehicle arriving indication comprising: a number of the loading and unloading position; and an indication that the vehicle has stopped at the loading and unloading position; obtaining, by the loading and unloading control apparatus corresponding to the loading and unloading position, in response to receiving the vehicle arriving indication, VERIFICATION OF vehicle identification information of the vehicle by using at least one of a plurality of modes; when the verification succeeds: verifying, by the loading and unloading control apparatus corresponding to the loading and unloading position, the vehicle identification information, and controlling, by the loading and unloading control apparatus corresponding to the loading and unloading position a loading and unloading machine to load and unload,” then resort may be had to the teachings of the figures of Thomas below:

    PNG
    media_image13.png
    527
    759
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    536
    791
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    584
    544
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    671
    559
    media_image16.png
    Greyscale

And associated descriptive text to teach a method of implementing vehicle automatic loading and unloading, comprising: controlling, by a vehicle controller, a vehicle to drive automatically and stop at a loading and unloading position in para;
“[0055] Embodiments of the present invention provide systems, methods, apparatus, and computer program products for use in monitoring the transfer of cargo to or from a transporter. As used herein, the term "transporter" refers to any vehicle or other device used to transport cargo from one location to another location. For example, the transporter may include a truck-tractor or a "utility tractor rig" (UTR), a truck chassis, a bomb-cart, an automated guided vehicle (AVG), a railcar or train engine, a ship, an aircraft, or the like. As used herein, the term "cargo" generally refers to any type of cargo and may include, for example, containerized, bulk, and/or break-bulk cargo. The cargo may be, for example, a standard 20-ft (6.1 m), 40-ft (12.2 m), 45-ft (13.7 m), 48-ft (14.6 m), or 53-ft (16.2 m) shipping container.”; 

receiving, by a loading and unloading control apparatus corresponding to the loading and unloading position, a vehicle arriving indication comprising: 
a number of the loading and unloading position such as for example, the “lane” number of multiple loading or unloading lanes as well as the “identification code” for the “cargo moving apparatus” in paras; 
“[0059] As used herein, a "cargo moving apparatus" refers to a vehicle or other device configured for moving cargo from one location to another location. In general, the cargo moving apparatus includes a crane or other lifting apparatus or means configured for lifting cargo onto and off of a transporter. For example, a cargo moving apparatus may be a gantry crane, a quay crane, a rubber-tired gantry crane, a top-pick container handler, a side-pick container handler, a straddle carrier, a shuttle carrier, a reach stacker, a forklift vehicle, or like means configured for moving cargo onto or off of a transporter. 

[0078] As illustrated in FIG. 2, in some embodiments of the present invention, system 200 is configured to receive and/or store other information, such as contextual information 250 related to the cargo loading or unloading operation. For example, such contextual information 250 may include: an identification code for or other information about the cargo moving apparatus used in the transfer; the time and/or date of the transfer; the lane that the transporter was located in during the transfer (if there are multiple loading or unloading lanes); the ship or other vessel that the cargo is coming from or intended for; a terminal or port identifier; the address of the terminal; the time that it took to complete the transfer; the weather at the time of the transfer; any complication that arose during the transfer; the operator of the transporter and/or the cargo moving apparatus; whether the identification of the cargo and/or the transporter was confirmed using a second identification code associated with the transporter or the cargo; and/or any other information related to the loading or unloading operation.

[0080] The TOS 270 may be configured to use the information gathered from one or more of the cargo transfer monitoring systems 200 to track the movement of containers or other cargo within the terminal and/or to and from the terminal. Since the cargo transfer monitoring system 200 captures identification information for the transporter and cargo during the loading and unloading operation, the movement of cargo can be accurately monitored since it is known exactly which cargo was loaded on which transporter. The cargo transfer monitoring system 200 may be configured to record a timestamp, thereby adding to the accuracy of the overall cargo monitoring system since the TOS 270 or other system can know exactly when a specific cargo was loaded onto a specific transporter. As will be described in greater detail below, in one embodiment of the present invention, the transporter identification code receiving device 212 and/or the cargo identification code receiving device 222 are associated (e.g., physically) with a particular cargo moving apparatus. In such an embodiment, the processor may be configured to associate a cargo moving apparatus identifier with the cargo and transporter identification information, thereby allowing the TOS 270 to know exactly which cargo moving apparatus was used to transfer the cargo.

and an indication (from sensors) that the vehicle has stopped at the loading and unloading position in para:
“[0086] In another embodiment, the cargo transfer monitoring system 200 may be configured to automatically detect when to attempt to capture a transporter identification code 285 by, for example, using a motion sensor, position sensor, or other sensor and/or related data to detect when a transporter 280 or the transporter identification code 285 is within the field of view of a transporter identification code receiving device 212. In still other embodiments, the transporter identification code receiving device 212 may be configured to continuously attempt to capture any transporter identification code 285 that comes into a predefined field of view.”;
 
Obtaining using cameras, by the loading and unloading control apparatus corresponding to the loading and unloading position, in response to receiving the vehicle arriving indication, VERIFICATION OF vehicle identification information of the vehicle, i.e. the transporter identification code by using at least one of a plurality of modes in paras;
“[0076] In still other embodiments, the processing component may use the transporter and/or cargo identification codes only as unique identifiers for the transporter and cargo. In such an embodiment, the processing component may associate the cargo identification code with the transporter identification code and possibly other contextual information, such as the time of the transfer, and then communicate the codes and any contextual information to the terminal operating system (TOS) 270 or remote third-party systems using the communication interface 260. In one embodiment, the memory component 240 includes a list of known identification codes such that, if the identification component provides the processing component with an identification code that does not match a known identification code, the system can attempt to reread the code, re-decode the code, provide an error message to the operator, alert a security system, or otherwise take an appropriate action.

[0093] In the illustrated embodiment, the quay crane 410 is physically associated with the cargo and transporter identification code receiving devices. More specifically, the illustrated quay crane 410 includes at least two imaging devices: a cargo identification code imaging device 435, and a transporter identification code imaging device 430. For example, the imaging devices may be video cameras. In the illustrated embodiment, the identification code receiving devices are physically associated with the cargo moving apparatus in that the imaging devices 430 and 435 are physically attached to portions of the quay crane 410. Specifically, the cargo identification code imaging device 435 is attached to the crane's support structure 412 located proximate to the loading/unloading area 460, while the transporter identification code imaging device is attached to the crane's operator booth 414 suspended above the loading/unloading area 460. In one embodiment, the operator booth 414 moves laterally along the boom 416 with the headblock 422. In such an embodiment, identical transporters will generally always be in the same location relative to the operator booth 414 when the headblock is in position to raise or lower the container onto the transporter. Thus, mounting the transporter identification code imaging device 430 to the operator booth 414 in such a situation may make it easier to consistently locate the transporter identification code 455 within the field of view of the imaging device 430.

[0096] In one embodiment, a local computer (not shown) on the crane 410 handles at least some of the processing of the identification codes and then communicates the data to the TOS via a communication interface. The communication interface (not shown) may include, for example, a wireless antenna and transceiver coupled to the crane 410. In other embodiments, the actual images captured by the imaging devices are communicated to the TOS or other remote computer system where the images (and the identification codes contained therein) are processed and where the cargo data is associated with the transporter data and/or other contextual data.

[0099] As illustrated by FIG. 5, the transporter identification system 590 may include a camera 546 to capture the transporter identification code 552. Although FIG. 5 only illustrates one camera in the transporter identification system 590, the system 590 may include more than one camera or other identification code receiving device for capturing the transporter identification code 552. In one embodiment, the local computer 542, which may be a computer on the cargo moving apparatus, is operatively coupled to the camera 546 and is configured to control the zoom, focus, orientation, and/or actuation of the camera 546. The local computer 542 may control the zoom, focus, orientation, and/or actuation of the camera 546 automatically (i.e., without human/manual intervention) or based on input from the crane operator or other system operator” 

when the verification succeeds: 
verifying, by the loading and unloading control apparatus corresponding to the loading and unloading position, the vehicle identification information in paras:
“ [0076] above “In one embodiment, the memory component 240 includes a list of known identification codes such that, if the identification component provides the processing component with an identification code that does not match a known identification code, the system can attempt to reread the code, re-decode the code, provide an error message to the operator, alert a security system, or otherwise take an appropriate action.

[0121] The top pick container handler 600 further includes a transporter identification code receiving device 630 positioned so that it may capture a representation of a transporter identification code 645 located on the side of the transporter 640. The transporter identification code receiving device 630 may be configured to capture the transporter identification code automatically at a predetermined time or upon a predetermined event during the loading or unloading operation. In other embodiments, the operator of the top pick container handler 600 may use a user input device to properly position and actuate the transporter identification code receiving device 630. In one embodiment, the transporter identification code receiving device is in a generally fixed position on the top pick container handler 600 and the operator must position the top pick container handler 600 so that the transporter identification code 645 is within the field of view and/or the range of the transporter identification code receiving device 630.” and 

controlling, by the loading and unloading control apparatus corresponding to the loading and unloading position a loading and unloading machine to load and unload in paras:
“[0089] As illustrated by block 350 of FIG. 3, once the cargo and transporter identification codes are captured and identification information is determined from the captured codes, the process 300 further involves associating the cargo identification information captured during a loading or unloading operation with the transporter identification information captured during the same loading or unloading operation in which the cargo identification code was recorded. In this way, the identification information can be recorded or communicated with an indication that the identified cargo was loaded to or unloaded from the identified transporter. As described above, associating the cargo identification information with the transporter identification information may be conducted by the processing component 230 of a cargo monitoring system 200. In one embodiment, the process 300 further includes the association of other information with the cargo and/or transporter identification information, such as contextual information related to the loading or unloading operation or to the context of the loading or unloading operation. Such contextual information may be predefined and stored in a memory component 240 of the cargo transfer monitoring system 200 or such information may be received from other systems or sensors. 

[0121] The top pick container handler 600 further includes a transporter identification code receiving device 630 positioned so that it may capture a representation of a transporter identification code 645 located on the side of the transporter 640. The transporter identification code receiving device 630 may be configured to capture the transporter identification code automatically at a predetermined time or upon a predetermined event during the loading or unloading operation. In other embodiments, the operator of the top pick container handler 600 may use a user input device to properly position and actuate the transporter identification code receiving device 630. In one embodiment, the transporter identification code receiving device is in a generally fixed position on the top pick container handler 600 and the operator must position the top pick container handler 600 so that the transporter identification code 645 is within the field of view and/or the range of the transporter identification code receiving device 630.” .

And claims 
1. A system for identifying a transporter and cargo during a loading or unloading operation, the system comprising: a transporter identification component configured to receive a transporter identification code from the transporter during the loading or unloading operation and determine transporter identification information therefrom, wherein the transporter identification component is configured to capture a machine-readable representation of the transporter identification code; and a cargo identification component configured to receive a cargo identification code from the cargo during the loading or unloading operation and determine cargo identification information therefrom, wherein the cargo identification component is configured to capture a machine-readable representation of the cargo identification code. 

20. The system of claim 1, further comprising: a cargo moving apparatus control system for controlling movement of a cargo moving apparatus during the loading or unloading operation; and a cargo detection system configured to receive, from the cargo moving apparatus control system, information about the movement of the cargo moving apparatus during the loading or unloading operation, wherein the cargo detection system is further configured to determine the cargo's location from the information about the movement of the cargo moving apparatus, and wherein the cargo identification component is configured to capture a machine-readable representation of the cargo identification code based on the location of the cargo determined by the cargo detection system.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of automatically detecting when a vehicle has arrived at a loading and unloading position location including “a number of the loading and unloading position” such as the lane for a specific crane or of the identification number of the specific load/unloading position /cargo moving apparatus, and then verifying that the vehicle identification information “match” a known identification code as taught by at least Thomas above.   That is, Thomas is considered as teaching receiving, by a loading and unloading control apparatus corresponding to the loading and unloading position, a vehicle arriving indication comprising: a number of the loading and unloading position, in para [0078] above. “For example, such contextual information 250 may include: an identification code for or other information about the cargo moving apparatus used in the transfer” ; and an indication that the vehicle has stopped at the loading and unloading position in para [0083[

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the delivery system of the prior art combination of Harvey, Brackmann and Mains would include the ability to ensure that the correct vehicle is located at the correct loading dock i.e. “a number of the loading and unloading position “ as taught by Harvey para:
[0099] Referring to FIG. 2, a primary delivery vehicle 20 has left a depot 22 with a cargo of parcels to be delivered. It has traveled on public roads stopping at a loading dock 40 accessible from a public road 28 to deliver parcels to a transfer point 23 for further loading onto secondary delivery vehicles 21.”

Mains paras:

“[0007] The user apparatus may obtain from the driver at least one of a check-in time, a pick-up/drop-off time, authorization information, driver identifying information, truck or trailer identifying information, and scale in/weight information. The administrator apparatus may relay to the user apparatus at least one of an assigned loading dock, a loading dock current usage graphic, a pick-up/drop-off time, and an authorized driver release. 

[0029] FIG. 1 schematically depicts a freight delivery/pick-up system, according to an exemplary embodiment of the present invention. The overall system includes a driver facility, an administrative facility, and a warehouse. As shown in FIG. 1, there are two driver facilities and three warehouse facilities. There may be more or less of each of these facilities. Each driver facility includes a user apparatus. Administrator facility includes an administrator apparatus. Warehouses include unloading/loading facilities such as loading docks. Driver facility is remotely located from the warehouses. Administrative facility may or may not be separately located from the driver facility. User apparatuses, administrator apparatus, and warehouses are all in communication via the Internet. They may, however, be in communication via other communication networks, e.g., a LAN. Administrator system communicates with the driver/remote user apparatus as well as the loading/unloading facility and coordinates and controls the logistics of the delivery/pick-up. Some or all of this process is automated by the system apparatuses and software as described herein

[0031] The loading/unloading facility of the present disclosure can take many forms. In many instances, the loading/unloading facility will be a warehouse with multiple loading docks for delivery/pick-up vehicles. In other cases, the loading/unloading facility could involve ships, train yards, commercial stores, fields or any other structure where efficient scheduling of multiple delivery/pick-up vehicles is advantageous. “. 

and taught by Thomas as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Thomas to and modify the prior art combination of Harvey, Brackmann and Mains as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the prior art combination of Harvey, Brackmann, Mains and Thomas teach the invention as claimed above, if applicant is of the opinion that the combination of references does not appear to expressly disclose the specific “controllers” performing the claimed limitations or that the timing of the claimed limitations with regard to the verification process of the vehicle identification then resort may be had to the teachings of the MPEP section 2144.04 VI.  REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS

A.    Reversal of Parts


In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

As is here, reversing the location where the controllers are performing their various actions or the timing of the verification would be an obvious modification because the verification must be completed in order to ensure the vehicle is authorized to transport the cargo

B.    Duplication of Parts

In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

As is the case here, duplicating the verification processes and/or the number of controllers performing the claimed limitations does no produce any new or unexpected results.


C.    Rearrangement of Parts


In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

As is the case here, rearranging the parts of the prior art would be an obvious matter of design choice because “shifting the position of the verification process would not have modified the operation of the device.” Since verification is  required at some point as taught by Thomas para [0121] “ The transporter identification code receiving device 630 may be configured to capture the transporter identification code automatically at a predetermined time or upon a predetermined event during the loading or unloading operation. “. 

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of reversing, duplicating or rearranging the parts of Harvey, Brackmann, Mains and Thomas as taught by at least the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the combination of Harvey, Brackmann, Mains and Thomas would include the obvious arrangements as taught by the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Harvey, Brackmann, Mains and Thomas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.


“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claims 4, 11 and 16 and the limitation the method wherein the vehicle is a van; a carriage door of a carriage of the vehicle can be electronically controlled to open and close; a lifting platform is arranged at a lower end of the carriage door; the loading and unloading position is in front of a warehouse door of a target warehouse; and the warehouse door has a warehouse platform see Harvey Figure 2; and 
the method further comprises: 
controlling, by the vehicle controller, the carriage door of the carriage to open automatically, and controlling the lifting platform to fall down to the warehouse platform after controlling the vehicle to stop at the loading and unloading position; 
controlling, by the vehicle controller, the carriage door of the carriage to close automatically and controlling the lifting platform to take back when receiving the loading and unloading completion indication; and 
controlling, by the loading and unloading control apparatus, the warehouse door to open automatically when the verification succeeds, and controlling the warehouse door to close when the loading and unloading machine completes the loading and unloading see Harvey para:
“[0087] In addition to having to navigate across the final delivery segment the secondary delivery vehicle will often have to pass various barriers to reach the final delivery point. Most of these will represent a form of security such as checkpoints, locked gates, locked doors or other forms of intentional denial of passage. Some barriers will be for other purposes and may take forms such as calling for elevators, lowering drawbridges, coordinating with other traffic or other practical or physical requirements.”.  


Regarding claim 6 and the limitation the method according to claim 4, wherein the loading and unloading machine is a robot or forklift see Harvey Fig. 3 and Thomas Fig. 6 item 600.

Regarding claim 21 and the limitation the loading and unloading control apparatus according to claim 14, wherein the loading and unloading control apparatus is configured to control a sensor to take the image of the vehicle see the teachings of Mains above, especially para:
“[0008] The system may have a pager system in communication with the driver and the administrator apparatus. The user apparatus may be at least one of a kiosk and a wall mounted display. The user apparatus may include at least one of a card reader, an optical scanner, and a DOT reader. The system may further have an administrator. The administrator may interface with the administrator apparatus, the user apparatus, and the facility, and coordinates the arrival of the vehicle at the facility. The facility may include a sensor to detect the presence of the vehicle at a loading dock located at the facility. The sensor may be in communication with the administrator apparatus. The system may further have a DOT reader used to obtain a machine readable DOT number from an image on the vehicle and pull identifying information of the driver from the DOT number.”.  

And Thomas Fig. 4.

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of different modes of verifying vehicle identification information and controlling a loading and unloading when a verification succeeds or is denied as set forth in Main para:
“[0057] Referring to FIG. 9, a freight delivery/pick-up system includes the following steps. A driver/user arrives at a location of a user apparatus/kiosk (10) for check-in. The driver presses a button to initiate a call with a dispatch agent. The call may be a video or audio call. The dispatch agent then asks the driver/user to swipe his/her driver's license, TWIC (Transportation Worker Identification Credential) card, and/or other form of similar identification. In other embodiments, a DOT reader on the user apparatus/kiosk (10) may automatically scan a related truck DOT number to get this information. Alternatively, DOT reader may be located separately and/or independently from user apparatus (10). The system then validates the driver/user and his/her trucking company based on the driver's license, TWIC card, and/or DOT#, and determines whether the user/driver is a valid company driver. If not valid, the system notifies the dispatch agent regarding the invalid user/driver and/or company. The dispatch agent then works with the user/driver to resolve the matter accordingly. If a valid driver, the dispatch agent determines whether the driver/user may perform loading/unloading at this time based on dock availability, warehouse personnel, and schedule. If no dock is available, the dispatch agent provides the driver/user with an appropriate appointment time, and then pages the driver/user an hour prior to the new appointment time. If a dock is available, the dispatch agent notifies the driver/user and warehouse personnel regarding the particular dock and/or dock number to perform the loading/unloading. The system is then used to print relevant documents, including shipping documents, for the driver/user to take to the dock. The driver/user then proceeds to the dock for loading/unloading.”. 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, a sensor to take the image of the vehicle would be used to automatically scan a related truck DOT number to get this information.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Mains and Thomas to the prior art combination of Harvey as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Regarding claim 22 and the limitation the loading and unloading control apparatus according to claim 21, wherein the loading and unloading control apparatus is further configured to perform image identification processing on the image to obtain the vehicle identification information of the vehicle see the rejection of corresponding parts of claim 21 above incorporated herein by reference.    

Regarding claim 23 and the limitation the loading and unloading control apparatus according to claim 21, wherein the sensor includes a video camera a shooting angle of which is adjusted automatically see Harvey para [0095]:
“[0095] One secondary delivery vehicle bears a parcel for the first final delivery point 24. On the basis of information from the delivery address sent with the parcel by its sender; that vehicle starts down the front walk of the designated house and detects an information sign 26 concerning deliveries with a sensor, in the particular version of the embodiment pictured that sensor could be a video camera with an appropriately programmed processor to read two dimensional barcodes and the sign could be a two dimensional barcode. In one appropriate version the barcode could read “Leave deliveries on step and email eager_recipient@server.com. As depicted, the vehicle has unloaded the parcel 29 and is leaving to return to the transfer point.”
	
Wherein it is understood that the camera is adjusted automatically in order to read the two dimensional signs placed in various locations of the loading and unloading area.

See also the teachings of Mains para [0037] “The image may be captured using any commercially available camera.” and para:
“[0042] Camera (25) may also be included with user apparatus (10). In some embodiments, camera (25) may be a megapixel facial recognition camera. Camera (25) may allow a driver to engage in video communications with a remote apparatus, e.g. an administrator apparatus (55). Camera (25) may have a field of vision to capture an area adjacent to the driver while the driver is in its field of view. Camera (25) images may be used by software (220) for security, video logging, and facial recognition. Camera (25) images may also be used in conjunction with a DOT reader to extract a DOT number from a camera (25) image obtained from the side of a vehicle. Examples of cameras (25) include commercially available webcams, e.g. Logitech™ HD Webcam.”  


See also the teachings of Thomas para:

“[0099] As illustrated by FIG. 5, the transporter identification system 590 may include a camera 546 to capture the transporter identification code 552. Although FIG. 5 only illustrates one camera in the transporter identification system 590, the system 590 may include more than one camera or other identification code receiving device for capturing the transporter identification code 552. In one embodiment, the local computer 542, which may be a computer on the cargo moving apparatus, is operatively coupled to the camera 546 and is configured to control the zoom, focus, orientation, and/or actuation of the camera 546. The local computer 542 may control the zoom, focus, orientation, and/or actuation of the camera 546 automatically (i.e., without human/manual intervention) or based on input from the crane operator or other system operator.”


Per the teaching of the following case law: In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)
Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious
	
Accordingly it would have been obvious to substitute one equivalent technique of controlling the camera in Harvey for another equivalent technique as taught by Mains and Thomas, including automatically zoom, focus, orient and actuate the camera automatically to obtain the images required for identification as taught by the combination of references.

Regarding claim 24 and the limitation the loading and unloading control apparatus according to claim 14, wherein the code on the vehicle includes a two-dimensional code containing the vehicle identification information located on a particular position of the vehicle see the rejection of corresponding parts of the claims above with regard to the placement of “barcodes” incorporated herein by reference.  See for example, Harvey para [0079], Brackmann para [0106], Mains para [0010] and Thomas para [0107] and the teachings of the MPEP with regard to the reversal, duplication or rearrangement of a “barcode” to a “particular position of the vehicle”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a barcode as taught by at least the prior art combination of Harvey, Brackmann, Mains and Thomas above and rearranging its position as taught by the MPEP.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the prior art combination of Harvey, Brackmann, Mains and Thomas would include at least one barcode as known in the art rearranged in an obvious location as taught by the MPEP. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to use a barcode as taught by the prior art combination of Harvey, Brackmann, Mains, Thomas and reverse the location of the barcode, duplicate the barcode and/or rearrange the barcode location as taught by the MPEP and explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
  

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150379468 A1 to Harvey; Thomas Danaher in view of US 20100265068 A1 to Brackmann; Rogers F. et al. (Brackmann) in view of US 20150356481 A1 to Mains; Ronald H. further in view of US-20080252417-A1 to Thomas; Patrick et al. (Thomas) and finally in view of the MPEP section 2144.04. [R-10.2019] VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS as applied to the claims above in view of US 7648329 B2 to Chilson; Gerald Edward et al. (Chilson).

Regarding claims 5 and 17 the combination of Harvey above does not appear to expressly disclose the limitation wherein magnetic nails or magnetic stripes are laid on the warehouse platform, the lifting platform and a carriage floor; and 
wherein controlling, by the loading and unloading control apparatus, the loading and unloading machine to load and unload, comprises: 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to uninterruptedly sense, by its magnetic navigation sensor, magnetic signals generated by the magnetic nails/magnetic stripes laid on the warehouse platform, the lifting platform and the carriage floor, and perform navigation tracking according to a preset and fixed path, to implement the loading and unloading.  

Chilson teaches in for example the figure reproduced immediately below:

    PNG
    media_image17.png
    745
    728
    media_image17.png
    Greyscale

And associated descriptive texts including for example the ABSTACT and Col. 1, lines 44-55:
“ABSTRACT:
    A method and system for automatically loading and unloading a transport is disclosed. A first guidance system is used to travel near the transport and a second guidance system is used to travel on the transport. “
“An AGV includes a guidance system that controls its movement. Known guidance systems in use today include wire guidance, laser guidance, magnetic tape guidance, odometry guidance, inertial guidance and optical guidance, and each have their own associated positives and negatives. For example, inertial guidance is susceptible to tracking errors, where the travel distance and direction measured by the AGV differs from the actual distance and direction of travel. Though they can be minimized, tracking errors may compound over long travel distances and the system must adjust for these errors, for example, by utilizing waypoint reference markers (magnetic paint, Radio Frequency Identification (RFID) tags, etc.) along the designated path.” (Emphasis added).

That it was known for autonomous unloading devices to utilize magnetic nails or magnetic stripes (tape/paint connotes “stripes”) laid on the warehouse platform, the lifting platform and a carriage floor; and 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to load and unload, comprises: 
controlling, by the loading and unloading control apparatus, the loading and unloading machine to uninterruptedly sense, by its magnetic navigation sensor, magnetic signals generated by the magnetic nails/magnetic stripes laid on the warehouse platform, the lifting platform and the carriage floor, and perform navigation tracking according to a preset and fixed path, to implement the loading and unloading in col 1., lines 44+ “An AGV includes a guidance system that controls its movement.  Known guidance systems in use today include wire guidance, laser guidance, magnetic tape guidance, “  

Accordingly, the prior art references teach all of the claimed elements.

The combination of the known elements is achieved by a known method of using magnetic strips for controlling a loading and unloading apparatus. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, loading and unloading apparatus’s 21 of Harvey figure 2 would “perform navigation tracking according to a preset and fixed path, to implement the loading and unloading.”. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Chilson to the prior art combination of Harvey as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example:
US 20180194575 A1 TO ANDERSON; Julie teaches inter alia an automatic load/unloading system that verifies the location of a parcel in for example, the ABSTRACT and para [0039].

US 20180300675 A1 TO ARENA; DAVID teaches inter alia a load/unloading system that uses verification to unlock the rear door of a transport vehicle in for example, the ABSTRACT, Figs. 3 and 6 and paras [0049]+ and :
“[0060] The monitoring device 602 then performs a series of secondary status actions 608 that include: determining trailer status; identifying the intended location; determining whether trailer is at the intended location; determine if asset is removed from the trailer; verifying the status of the current user profile; generating an alert; and transmitting the alert to the mobile application. Once this additional data is transmitted to the mobile application 610, an alert notification is generated and the transmitted event data is logged into the job report 612. The alert, event data and report are all transmitted and stored wirelessly to the secured external application server 614.”.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220611                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665